Title: To James Madison from Louis-Marie Turreau de Garambouville, 8 October 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 8. Octobre 1806.

J’ai reçu de M. Wagner une lettre relative au nouvel outrage qu’ont commis deux Capitaines de Batimens de Guerre Anglais contre votre Gouvernement en dépassant les limites que vous avez assignées a votre Jurisdiction maritime, et en violant ainsi à la fois les droits de territoire & de Neutralité.
Des rapports officiels & réitérés ne me permettent pas de douter, Monsieur, que tout ce qui est relaté dans vos Journaux sur cet évènement ne Soit exact.  Les Vaisseaux Anglais étaient si près de terre que leur mitraille y portait.  Et non seulement les Commandants de ces Vaisseaux ont brulé le Bâtiment français déjà échoué sur vos Côtes, mais ils ont encore tiré Sur les gens de l’équipage, lorsque ne pouvant plus rester Sur le Vaisseau, ils cherchaient leur Salut à la Nage; et il y en a eu de tués jusques Sur le rivage.
La violence de ces procédés, Monsieur, ne doit plus étonner personne, de la part d’un Gouvernement qui S’est fait un Système de violer également et les immunités des Neutres et les droits plus Sacres encore de l’humanité.  Mais quoiqu’il soit très loin de ma pensée de vouloir inspirer ou pressentir les mesures de répression ou de représailles que votre Gouvernement jugera à propos d’employer; je crois devoir vous dire, Monsieur, que les Commandants des Bâtimens anglais ont Si bien reconnu etre alors dans les eaux de votre Jurisdiction, qu’ils ont renoncé a considérer notre équipage comme prisonnier de guerre, lorsque j’ordonnai au Consul français de Norfolk de protester contre cette prétention.  Agréez, Monsieur, un nouvel hommage de ma haute considération.

Turreau

